Citation Nr: 1122651	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-50 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent from March 26, 2004, to May 25, 2007, for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, wherein the RO assigned a 100 percent evaluation for the Veteran's service-connected PTSD, previously rated as 50 percent disabling, effective May 25, 2007.  

The Board notes that in June 2005, the Veteran appointed Disabled American Veterans as his representative.  On January 21, 2010, the Board notified the Veteran that his appeal had been received and docketed.  His appeal had initially been assigned a December 2009 docket number.  In a May 2010 letter in response to a Congressional inquiry, the Board noted that the Veteran's claims folder had been sent to his representative, Disabled American Veterans, on January 21, 2010, for review and submission of additional written argument on his behalf.  

On January 7, 2011, the Board received from the Veteran's United States Senator a letter wherein his Senator indicated that the Veteran had previously revoked Disabled American Veterans' power of attorney and moved to have the Veteran's appeal advanced on the docket based on the Veteran's assertion that the Board's failure to acknowledge his revocation of Disabled American Veterans' power of attorney had caused delay and hardship.  Attached to the letter was a statement from the Veteran dated in December 2010 wherein he revoked Disabled American Veterans' power of attorney.  

In April 2011, the Board ruled on the Veteran's January 7, 2011, motion to advance his case on the Board's docket, finding that any administrative error in failing to earlier process the Veteran's revocation of Disabled American Veterans' power of attorney did not "significantly" delay his appeal.  The Board noted that the earliest substantive appeal on the issues under consideration was dated in November 2009.  In light of the Veteran's concerns, the Board directed that the Veteran was to be assigned a November 2009 docket number, consistent with his substantive appeal.  

The Board notes that the issue certified on appeal to the Board was entitlement to an effective date prior to May 25, 2007, for the grant of a 100 percent disability evaluation for PTSD.  However, as set forth in greater detail below, upon review of the facts of this case, the Board finds that due to the submission of new and material evidence within the one-year appeal period from an October 2006 RO decision, the current claim has been pending since March 2004 in accordance with the provisions of 38 C.F.R. § 3.156(b) (2010).  As such, the propriety of the initial 50 percent disability rating assigned is at issue.  Accordingly, the Board finds that the issue on appeal is more appropriately characterized as entitlement to an initial disability rating greater than 50 percent from March 26, 2004, to May 25, 2007, for PTSD as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2004, the Veteran applied for VA disability compensation, seeking service connection for PTSD, which the RO denied in a June 2004 decision.  The Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued, wherein it was noted that the Veteran's claim was denied, in part, because he failed to report for a scheduled VA examination.  The RO informed the Veteran that if he was willing to report for a VA examination, he should notify the RO within 60 days of the date of the SOC.  In an August 2006 letter, which was accepted in lieu of a VA Form 9 as a substantive appeal, the Veteran timely notified the RO of his willingness to submit to a VA examination.  

In September 2006, the Veteran was afforded a VA examination, the report of which led to an October 2006 award of service connection for PTSD and the assignment of a 50 percent disability rating, effective March 26, 2004.  The Veteran was notified of the decision that same month and informed that he had one year to appeal if he did not agree with the RO's decision.  A statement explaining his right to appeal was enclosed.  

In a statement in support of his claim, signed in December 2006, the Veteran requested that his award of VA benefits be adjusted to account for his dependent children, indicating that he had been was unable to work and could not make his required child support payments.  In May 2007, the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), wherein he indicated that he had last worked in July 2006.  He also submitted a statement indicating that his service-connected PTSD has prevented him from maintaining even part-time employment.  He asserted his belief that the September 2006 VA examination report supported an award of a total disability rating based on individual unemployability (TDIU).

The agency of original jurisdiction (AOJ) considered the Veteran's May 2007 filings to be a new claim for an increased evaluation for the Veteran's previously service-connected PTSD and proceeded to develop that claim and attempt to obtain evidence regarding the Veteran's employability.  In January 2008, the Veteran was afforded a VA examination to determine the current state of the Veteran's PTSD.  It was the VA examiner's opinion that the Veteran PTSD caused total occupational and social impairment due to such symptoms as nightmares, flashbacks, persistent insomnia, irritability, anger, withdrawal, constant paranoia, hyper reactivity, and hyper alertness.  The examiner noted that the Veteran's behavior was considerably influenced by delusions and hallucinations, that he presented serious impairment in judgment, and was unable to function in most areas.  The examiner opined that under the present circumstances, the Veteran was unable to work in any environment.  The examiner further stated that the Veteran had suffered from symptoms indicative of behavioral problems for 28 years without treatment and had not been able to function since 1978.

Based on the January 2008 VA examiner's findings, the RO assigned to the Veteran's service-connected PTSD an evaluation of 100 percent, effective May 25, 2007, which the RO stated was the date of the Veteran's claim for increased compensation.  The RO also found the issue of entitlement to TDIU to be moot in light of the assignment of a 100 percent schedular rating.  The Veteran disagreed with the effective date assigned and appealed to the Board, arguing that in accordance with 38 C.F.R. § 3.400(q) (2010), he was entitled to an effective date for his 100 percent rating back to the date of original service connection claim.  

At the outset, the Board notes that in treating the Veteran's VA Form 21-8940 as a new claim for increased compensation, the AOJ failed to consider the potential application of 38 C.F.R. § 3.156(b).  As stated by the United States Court of Appeals for Veterans Claims, "[w]hen entitlement to TDIU is raised . . . . during the one-year appeal period following a decision on the claim, VA is required to consider the potential applicability of 38 C.F.R. § 3.156(b)."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Under that regulation, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2010); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2010) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  

Section 3.156(a) of title 38, Code of Federal Regulations, provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

There is no question in this case as to the fact that the May 2007 VA From 21-8940 was new, in that it was not previously submitted.  The Board finds it significant that in addition to that form, the Veteran also submitted a statement wherein he asserted that he could not work due to his PTSD symptoms.  Although at the time of the September 2006 VA examination, the Veteran had reported that he was not currently working, no determination had been made as to whether he was indeed unemployable on account of his service-connected disability.  Further, in awarding service connection for PTSD and assigning a 50 percent rating, the RO found that the Veteran's "problems with work were indicated to be due to frequent absences and not to problems functioning while at work."  The evidence of record at the time of the October 2006 decision showed that from the time that the Veteran had filed his initial claim in March 2004, he had maintained at least part-time employment off and on until at least May 2006.  

Thus, evidence suggesting that the Veteran's PTSD rendered him unable to obtain or maintain employment as of July 2006 is material evidence with respect to the matter decided in the October 2006 RO rating decision granting service connection for PTSD and assigning an initial rating of 50 percent.  Indeed, as the Court stated in Rice, supra, "[n]ew evidence that shows unemployability relating to the underlying condition during the pendency of the original claim is material on its face."  Further, as explained above, the newly submitted evidence is neither cumulative nor redundant of the evidence of record at the time of the October 2006 decision.  Accordingly, the Board finds that the Veteran's May 2007 submissions constituted new and material evidence with respect the severity of his PTSD at the time of the original decision in October 2006.  As that evidence was submitted within the one-year appeal period from the October 2006 RO decision, it precludes the attachment of finality to that decision and must be considered as having been filed in connection with the Veteran's March 2004 claim of service connection for PTSD.  

In light of the above, and as set forth in the introduction, the Board finds that the question for consideration is, in essence, the propriety of the initial evaluation assigned.  As the issue of entitlement to a higher initial rating for PTSD has not yet been addressed by the RO, the Board finds that a remand is required for the RO to address the issue in the first instance.  

In this regard, the Board notes that although the RO stated that it was assigning an effective date of May 25, 2007, for the Veteran's 100 percent PTSD disability rating based on the date of receipt of his VA Form 21-8940, it is unclear whether the RO considered the appropriateness of an earlier effective date for that rating.  See 38 U.S.C. § 5110(b)(2) (stating that an effective date for an award of increased compensation may date back as much as one year before the date of the formal application for increase, if it is factually "ascertainable that an increase in disability had occurred" within that timeframe).  Accordingly, in determining the appropriate initial rating on remand, the AOJ must give due consideration to all of the evidence of record and an apply staged ratings, if determined appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board notes that because the Veteran has submitted evidence suggesting that he is unable to work due to his PTSD, the AOJ must consider whether, at any point during the pendency of his claim, the Veteran is entitled to TDIU under either 38 C.F.R. 4.16(a) and (b), unless the AOJ determines that he is entitled to a 100 percent disability rating from the date of his March 2004 claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for PTSD or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  After the above development is completed, the AOJ must readjudicate the Veteran's March 2004 claim of service connection for PTSD and determine whether is entitled to a rating greater than 50 percent from March 26, 2004, to May 25, 2007.  Readjudication of the initial disability rating assigned for the grant of service connection is required in light of all of the evidence of record, as is the consideration of "staged ratings."  Unless the AOJ determines that the Veteran is entitled to a 100 percent schedular rating as of March 26, 2004, the AOJ must consider whether the Veteran is entitled to TDIU under either 38 C.F.R. § 4.16(a) or (b) at any point prior to the assignment of a 100 percent schedular rating.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


